Citation Nr: 0816611	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  99-15 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.


FINDINGS OF FACT

The veteran's schizophrenia, paranoid type, existed prior to 
and increased in severity during his active duty service.


CONCLUSION OF LAW

Schizophrenia, paranoid type, was aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran is seeking entitlement to service connection for 
schizophrenia.  He alleges that this condition began during 
or was aggravated by his active duty military service.

Historically, the veteran served on active duty active duty 
in the Army from March 1969 to September 1969.  The report of 
his induction examination, performed in April 1968, noted 
essentially normal findings throughout.  Specifically, the 
report listed his psychiatric status as normal.  

An inservice treatment report, dated in June 1969, noted that 
the veteran had been referred for psychiatric treatment after 
ingesting Brasso.  The report noted that the veteran was a 
very inadequate individual and felt stress in his training.  
He indicated that his only solution was to end his own life 
and to drink the Brasso.  The report noted that the veteran 
was very likely to make further suicidal attempts if put back 
into stressful situations and that he should be 
administratively discharged from the service.  The report 
concluded with a diagnosis of inadequate personality, 
chronic, severe.  It also noted the examiner's opinion that 
this condition existed prior to the veteran's entry into 
active duty service, and that it was not incurred in the line 
of duty.

An investigation report, dated in July 1969, noted that the 
veteran was hospitalized following a second suicide attempt 
on July 2, 1969.  The report noted that he had intentionally 
ingested methyl salicylate (oil of wintergreen).  A treatment 
report, dated in July 1969, diagnosed the veteran with 
inadequate personality, chronic, severe, manifested by 
minimal ability to adjust, low intelligence, low tolerance to 
stress, and a second suicide gesture.  The examiner opined 
that this condition was not incurred in the line of duty, and 
existed prior to the veteran's entry into active duty 
service.  The report recommended that he be administratively 
discharged from the service.

A treatment report, dated in August 1969, noted that the 
veteran was admitted to the hospital on July 25, 1969, after 
hearing voices and feeling suicidal.  The veteran remained 
hospitalized for twenty-seven days, following which he was 
diagnosed with schizophrenic reaction, undifferentiated, 
chronic, severe, in partial remission; manifested by auditory 
hallucinations, preoccupation and flat effect.

A medical board report, dated in September 1969, indicated 
that the veteran had made a third suicide attempt on June 15, 
1969, by ingesting approximately 20 Darvon capsules, as well 
as drinking.  The report concluded with a diagnosis of 
schizophrenic reaction, undifferentiated, chronic, severe, in 
partial remission; manifested by autism and auditory 
hallucinations.  The report found that this condition existed 
prior to the veteran's entry into active duty service, and 
was not aggravated by his service.  It also recommended the 
veteran's discharge from the service.

Post service treatment records, beginning in May 1975, noted 
treatment for a variety of alternatively diagnosed 
psychiatric disorders, including schizophrenia and drug 
abuse.  A treatment report, dated in May 1976, concluded with 
a diagnosis of schizophrenia, paranoid type.  The report of a 
VA mental examination, performed in December 1976, noted that 
the veteran was "very obviously schizophrenic."  He 
reported having hallucinations most of the time, and the 
report noted his very flat affect.  The VA examiner stated 
that this condition was clinically obvious, and would 
preclude him from any gainful work.  The report concluded 
with a diagnosis of heroin addiction, partially recovered, 
and schizophrenia, chronic undifferentiated type, in partial 
remission.  A hospitalization report, dated in August 1981, 
concluded with diagnoses of major depression and drug 
dependence.  A treatment report, dated in November 1997, 
concluded with a diagnosis of undiagnosed psychiatric 
disorder, affective psychotic state, suspect schizoaffective 
disorder.

In July 2003, a VA mental examination was conducted.  The VA 
examiner noted that the veteran's claims folders had been 
reviewed.  The report noted the veteran's pre-service history 
of having abused as a child, and raped at the age of 11 or 
12.  It also noted his inservice history of multiple suicide 
attempts, which eventually resulted in his discharge from the 
service.  Following a mental status examination, the report 
concluded with diagnoses of schizophrenia, paranoid type, and 
polysubstance dependence, in remission.  It also noted that 
the veteran was in need of day treatment, medications and 
structure, and that he had a very poor prognosis for 
improvement.  Based upon his review of the claims folder, the 
VA examiner stated:

He had a very difficult childhood, but 
reports indicate that his schizophrenia 
was not apparent after his induction 
physical.  His schizophrenia a few months 
later was so severe that, if it had been 
present at induction, it would have been 
noticed.  It therefore appears that his 
schizophrenia was exacerbated by his time 
in the service, even if there were no 
clear stressors.  It does not seem that 
the schizophrenia was increased only as 
part of its natural course because of how 
quickly it increased in severity. 

38 C.F.R. § 3.304(b) provides that the veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both preexisting and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  

Initially, the Board notes that the veteran's induction 
examination, performed in performed in April 1968, listed his 
psychiatric status as normal.  Nevertheless, the Board finds 
that clear and unmistakable evidence demonstrates that the 
veteran had a pre-existing psychiatric disorder at the time 
of his entrance into military service in March 1969.  In 
support of this conclusion, the Board points to the multiple 
inservice treatment records which concluded that the 
veteran's condition existed prior to his entry into active 
duty service.  This conclusion is further supported by the 
July 2003 VA mental examination which found that the 
veteran's psychiatric condition had been aggravated (not 
caused) by his military service.  

The Board also finds, however, that the veteran's pre-
existing psychiatric disorder was aggravated by his military 
service.  In making this determination, the Board notes that 
the veteran's service medical records reflect inservice 
treatment for three separate suicide attempts in less than 
two months.  Moreover, the VA examiner in July 2003, after 
examining the veteran and reviewing his claims folder, opined 
that the veteran's schizophrenia, paranoid type, was 
aggravated, beyond its normal course, during his military 
service.  In support of his opinion, the VA examiner noted 
that the veteran's condition quickly increased in severity 
during service, and that it was so severe just a few months 
after his entry into active duty service that it would have 
been noticed on his induction.  Thus, the Board finds that 
the veteran had pre-existing schizophrenia, paranoid type, 
which was aggravated by his active duty service. Accordingly, 
service connection for schizophrenia, paranoid type, is 
warranted.




ORDER

Service connection for paranoid schizophrenia, paranoid type, 
is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


